ON SUGGESTION OF ERROR.
In overruling this suggestion of error, we desire to make it perfectly clear that we dealt only in the main opinion with the appellant's right to a writ of mandamus on the facts of its petition. 141 So. 271.
In the order of the board of supervisors, attached as an exhibit to the petition, there was no such allowance of the claim if there had been funds in the treasury available and sufficient to pay it as that the clerk could lawfully have issued a warrant therefor. While this petition seeks the issuance of bonds for the payment of its claim, it does not show such interest in the subject-matter as would authorize the clerk to issue a warrant for the payment of its claim if the bonds had been issued voluntarily by the board of supervisors or by force of a mandamus writ. The object of the petition was to secure a payment of its claim.
Before it is entitled to a mandatory order requiring the board of supervisors to issue bonds, appellant must show that it would be entitled as a matter of right to have the clerk issue a warrant therefor if the money were available to pay it; in other words, in order to obtain injunctive relief by mandamus, the petitioner must show if funds were in the treasury to pay this claim that the clerk could, and, in the event of his refusal, would be, compelled to issue his warrant therefor. The petition makes no such showing.
Overruled. *Page 258